Title: From George Washington to William Heath, 31 July 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Newburg July 31st 1782
                  
                  Being very confident of your attention to the several objects entrusted to your care during my absence; in reply to your Favor of the 28th, I have only to observe that I think it but reasonable that the Officers who have been prevented, by their attendance on the Court Martial for the tryal of Majr General McDougall, from visiting their Families, should be indulged with leave of absence for a short time, and that it is also expedient an Officer should be sent after the Deserters you mention, whose absolute necessary expences will be defrayed by the public, in order to which, are exact account must be kept of his expences, accompanied with the necessary vouchers & receipts.
                  I approve of the Order for furnishing hunting shirts to the Light Infantry Companies on the Lines, the remaining Companies can draw as soon as they please; the transportation of the remainder of the summer cloathing was urged in the strongest possible manner when I was in Philadelphia, but that almost insuperable bar in all our affairs has hitherto prevented it, yet I cannot but hope the frocks will now be on speedily.
                  As to the cloathing &c., lost by fire in the 2d Masstts Regt, let a report & return be made by the Commanding Officer, and such measures will be taken as the nature of the case shall appear to justify.  I am Dear Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               